

115 HRES 281 IH: Expressing support for designation of April 2017 as “Second Chance Month”.
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 281IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mr. Cárdenas (for himself, Mr. Jeffries, Mr. Bishop of Georgia, Mr. Chabot, Mr. Curbelo of Florida, Mr. Conyers, Mrs. Love, Mr. Walker, Mr. Russell, Ms. Bass, and Mr. Danny K. Davis of Illinois) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for designation of April 2017 as Second Chance Month.
	
 Whereas April 2017 is an appropriate month to designate as Second Chance Month: Now, therefore, be it  That the House of Representatives—
 (1)honors the work of communities, governmental entities, nonprofit organizations, congregations, employers, and individuals to remove unnecessary legal and societal barriers that prevent an individual with a criminal record from becoming a productive member of society; and
 (2)calls on the people of the United States to observe Second Chance Month through actions and programs that—
 (A)promote awareness of collateral consequences; and (B)provide closure for individuals who have paid their debts.
				